DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: It appears that the content of the Abstract has been appended to the body of claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Regarding claim 1, the claim recites establishing connections in an undirected graph based on the fault probability; removing at least some connections in the undirected graph based on analyzing one or more attributes associated with the at least some connections or nodes associated with the at least some connections; and analyzing the undirected graph in order to extract the faults in the subsurface.
	The limitations of establishing, removing and analyzing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, establishing, removing and analyzing, in the context of this claim encompasses the user viewing the data, thinking about the connections to establish or remove and then deciding or manually calculating where the faults are potentially located. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element -- accessing fault probability generated from seismic data. The limitations is recited at a high-level of generality such that it amounts to no more than a data gathering step that collect a necessary input for the process.  Merely adding insignificant extra-solution activity to the judicial exception does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than a mere data gathering step. Mere instructions to gather data cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-13 depend from claim 1 and recite the same abstract idea as claim 1. The additional elements recited in the claims amount to merely adding additional steps to the abstract idea (e.g. claim 4 and 6-11) and/or adding additional data gathering steps that collect a necessary input for the process (e.g. claim 2-3, 5 and 12-13). Merely adding insignificant extra-solution activity to the judicial exception does not impose any meaningful limits on practicing the abstract idea and/or adding additional data gathering steps that collect a necessary input for the process. Consequently, the additional claim elements neither integrate the abstract idea into a practical application nor amount to significantly more. The claims are not patent eligible.
	Regarding claim 14, the claim recites generating connections in an undirected graph based on the fault probability and based on orientation of the faults; and analyzing the undirected graph in order to extract the faults in the subsurface.
	The limitations of generating and analyzing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, generating and analyzing, in the context of this claim encompasses the user viewing the data, thinking about the connections to generate and then deciding or manually calculating where the faults are potentially located. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element -- accessing fault probability generated from seismic data. The limitations is recited at a high-level of generality such that it amounts to no more than a data gathering step that collect a necessary input for the process.  Merely adding insignificant extra-solution activity to the judicial exception does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than a mere data gathering step. Mere instructions to gather data cannot provide an inventive concept. The claim is not patent eligible.
	Claims 15-20 depend from claim 14 and recite the same abstract idea as claim 14. The additional elements recited in the claims amount to merely adding additional steps to the abstract idea (e.g. claims 15-17). Merely adding additional data gathering steps that collect a necessary input for the process neither impose any meaningful limits on practicing the abstract idea nor amount to significantly more. Consequently, the claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Yu et al. in U.S. Patent 9,417,349 teaches “Picking a fault in seismic data samples is described. In one example, a minimum spanning tree is used. In another example, input seismic attribute data is determined based on the seismic data samples. Seeds are selected that represent locations in the seismic volume using the attribute data. A principle grid is generated using the seeds. A fault is picked in the seismic volume by applying a least costs process, for example a minimum spanning tree, to the principle grid. The fault is then interpolated to generate a fault surface of the seismic volume” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865